estate of clyde w turner sr deceased w barclay rushton executor petitioner v commissioner of internal revenue respondent docket no filed date p filed a motion for reconsideration of our memorandum opinion estate of turner v commissioner tcmemo_2011_209 estate of turner i in estate of turner i decedent d transferred property to a family limited_partnership flp in exchange for limited and general_partnership interests d transferred portions of the limited flp interest as gifts during his lifetime in estate of turner i we held that the inter_vivos transfer of property to the flp was subject_to sec_2036 among other arguments the estate contends that under d’s will the surviving spouse’s right to the pecu- niary marital bequest allows the surviving_spouse to receive assets equal to the amount necessary to reduce the estate_taxes to zero and because of the application of the marital_deduction under sec_2056 the estate has no estate_tax deficiency held d’s estate is not entitled to claim the marital_deduction with respect to the flp interest or the assets this opinion supplements our previously filed opinion estate of turner v commissioner tcmemo_2011_209 verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner attributable to the flp interest that d gave as gifts during his lifetime charles e hodges ii for petitioner caroline r krivacka and beth a nunnink for respondent supplemental opinion marvel judge in a timely filed motion for reconsider- ation motion pursuant to rule the estate of clyde w turner sr clyde sr requests the court to reconsider its memorandum opinion estate of turner v commissioner tcmemo_2011_209 estate of turner i in estate of turner i we held among other things that clyde sr ’s inter_vivos transfer of property to turner co was subject_to sec_2036 and that the values of those transferred assets are included in the value of his gross_estate the estate requests that we reconsider and or supple- ment our findings and opinion in connection with the application of sec_2036 the estate also contends that the court did not consider and should decide its alternative position-that even if sec_2036 applies the estate has no estate_tax deficiency because it is entitled to an increased marital_deduction equal to the increased value of the gross_estate respondent has filed an objection to the estate’s motion generally reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due dili- gence in the prior proceeding 110_tc_440 this court has discretion to grant a motion for reconsideration but will not do so unless the moving party shows unusual circumstances or substan- tial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired unless otherwise indicated rule references are to the tax_court rules_of_practice and pro- cedure and section references are to the internal_revenue_code code in effect at relevant times the estate originally raised this argument in posttrial briefs but we did not decide it on the assumption that it was more appropriately resolved in the rule computation process because the parties do not agree regarding the issue and the issue must be resolved we decide it in this supplemental opinion verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports by the moving party estate of quick v commissioner t c pincite i application of sec_2036 we adopt the findings_of_fact in estate of turner i for con- venience and clarity we repeat the necessary facts below clyde sr resided in georgia when he died testate on feb- ruary estate of turner i slip op pincite w barclay rushton is the executor of the estate id mr rushton resided in georgia when the petition on behalf of the estate was filed id in early clyde sr his wife jewell h turner jewell and their two grandsons marc and travis turner met with attorneys from the law firm of stewart melvin frost id pincite on date clyde sr and jewell established turner co a georgia limited_liability partnership id pincite the assets they contributed to the partnership consisted of cash shares of common_stock of regions bank shares of other banks certificates of deposit and assets held in securi- ties accounts such as preferred_stock and bonds id pincite the partnership_agreement listed several purposes for cre- ating turner co but the agreement was modeled on a standard form that stewart melvin frost used when drafting partnership agreements id pincite in turner co maintained investment accounts at the gms group morgan keegan and wachovia securities and a checking account at united community bank the gms and wachovia account statements reflect no change in the securities held between date and clyde sr ’s death in date id pincite the morgan keegan account statements reflect a handful of asset purchases and sales id turner co made no trades in any of its investment accounts between date when clyde sr became seri- ously ill and his death id pincite the estate contended that the turners created turner co for at least one of the following legitimate and significant nontax reasons to consolidate their assets for manage- ment purposes and allow someone other than themselves or their children to maintain and manage the family’s assets for future growth pursuant to a more active and formal invest- ment management strategy to facilitate resolution of verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner family disputes through equal sharing of information and to protect the family assets and jewell from rory crumley rory the turners’ grandson with addiction problems and rory from himself we concluded that the objective facts in the record failed to establish that there was a legitimate and significant nontax reason for formation of turner co that clyde sr retained an interest in the transferred assets and that the purpose of turner co was primarily testa- mentary see estate of turner i slip op pincite we also concluded that none of the assets contributed to turner co required active_management or special protection nor did clyde sr have a distinct investment philosophy that he hoped to perpetuate id pincite we held that sec_2036 includes the values of the transferred property in clyde sr ’s gross_estate id pincite the estate requests that we reconsider several findings_of_fact and our conclusion with respect to the application of sec_2036 in the estate’s view once we do so it becomes clear that the estate provided credible_evidence to shift the burden_of_proof to respondent under sec_7491 on the issue of whether clyde sr had a legitimate and significant nontax purpose for the formation of turner co however as we stated in estate of turner i slip op pincite and as we observed in 131_tc_185 in a case where the standard of proof is the prepon- derance of the evidence and the preponderance of the evi- dence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof we shall not reconsider our conclusion regarding the application of sec_7491 we now turn to the estate’s contentions regarding the application of sec_2036 first the estate contends that our statement that w e are particularly struck by the implausibility of petitioner’s assertion that tax savings resulting from the family limited_partnership were never dis- cussed during a meeting is an erroneous and unfair characterization of the estate’s position and is contrary to stipulated facts the estate relies on the testimony of mr coyle the turners’ attorney who testified that the law firm presented the turners with a tax planning option with alleg- edly superior tax benefits however the turners’ rejection of verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports another tax planning vehicle does not establish a nontax rea- son for the creation of turner co the estate also mistakenly contends that respondent’s lack of objection to certain of its proposed findings_of_fact creates binding stipulations that the court must find as relevant facts although we have on occasion deemed the lack of objec- tion to a proposed finding of fact to be a concession that it is correct except to the extent that it is clearly inconsistent with the opposing party’s brief see fankhanel v commis- sioner tcmemo_1998_403 aff ’d without published opinion 205_f3d_1333 4th cir estate of freeman v commissioner tcmemo_1996_372 we find facts on the basis of the record as a whole and we are not obligated to find facts that we do not consider relevant or necessary to our holdings the estate has pointed to no instance where we found or failed to find facts inappropriately or erroneously second the estate asks us to take into account various other facts regarding the nontax purposes for the formation of turner co including the facts regarding marc’s role in handling his grandparents’ finances and bookkeeping the turners’ concern regarding management of their assets dis- putes among family members and the timing of the transfer of assets to turner co the estate has failed to dem- onstrate any unusual circumstances or substantial errors of fact or law that would justify reconsideration of our opinion and the findings_of_fact contained therein third the estate asks us to reconsider the holding that consolidated asset management generally is not a significant nontax purpose for forming a limited_partnership except for assets requiring active_management or special protection as we discussed in estate of turner i we previously have held that consolidated asset management may be a legitimate and significant nontax purpose estate of schutt v commissioner tcmemo_2005_126 see also 133_tc_340 however consolidated asset management generally is not a significant nontax purpose where a family limited_partnership is ‘just a vehicle for changing the form of the investment in the assets a mere asset container ’ estate of turner i slip op pincite quoting estate of erickson v commissioner t c memo as we concluded in estate of turner i there was no signifi- verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner cant nontax reason for the formation of turner co on the facts of this case and we shall not reconsider our conclusion fourth the estate asks us to reconsider our statement that the turners’ concern regarding asset management could have been readily addressed without transferring the assets to a family limited_partnership estate of turner i slip op pincite the estate points out that t o the extent some other potential alternative exists taxpayers are free to choose between alternative structures as they see fit and not in a way that maximizes tax revenue however a taxpayer’s freedom of choice is subject_to various statutory and judicial limitations for example in the context of the bona_fide sale exception to sec_2036 one limitation is the existence of a legitimate and significant nontax reason for the creation of the partnership as we held in estate of turner i we are not persuaded on the basis of the record as a whole that such a purpose existed when turner co was formed we also reject the estate’s invitation to reconsider our conclusion regarding the role that turner co allegedly had in protecting rory from himself and jewell from rory we fail to see how transferring assets to a limited partner- ship and then granting a portion of the limited_partnership_interest to a_trust for the benefit of rory provided any mean- ingful additional protection of family assets because rory had no ownership_interest in any of the assets before the creation of the partnership structure in estate of turner i we considered and addressed the estate’s arguments witnesses’ testimony and documentary_evidence the estate has not demonstrated any manifest error of fact we will therefore deny the motion regarding the application of sec_2036 ii the marital_deduction issue the estate contends that even if sec_2036 applies the estate has no estate_tax deficiency because clyde sr ’s will allows the estate to claim an increased marital_deduction we disagree the facts pertinent to our consideration of this issue are as follows in upon the formation of turner co clyde sr and jewell each contributed assets with a fair_market_value of dollar_figure total value of dollar_figure to turner verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports co in exchange they each received a general partner- ship interest and a limited_partnership_interest by date clyde sr transferred of his lim- ited partnership_interest in turner co as gifts to family members on the date of his death he owned a general_partnership interest and a limited_partnership_interest in turner co as we stated in estate of turner i the parties appear to agree that turner co ’s net asset value as of the date of clyde sr ’s death was dollar_figure because of the discounts for lack of marketability and lack of control the estate reported that the general partner- ship interest had a value of dollar_figure and that the limited_partnership_interest had a value of dollar_figure the estate reported that an limited_partnership_interest was allocated to the surviving_spouse and an interest was allocated to a bypass_trust clyde sr ’s estate claimed a marital_deduction of dollar_figure of which dollar_figure pertained to the interest in turner co that passed to jewell in estate of turner i we held that under sec_2036 the assets that clyde sr transferred to turner co must be included in his gross_estate estate of turner i slip op pincite the estate contends that under clyde sr ’s will the surviving spouse’s right to the pecuniary marital bequest requires that the surviving_spouse receive assets equal to the amount necessary to reduce estate_taxes to zero the marital_deduction formula provision of clyde sr ’s will reads as fol- lows if jewell survives me and if there is a federal estate_tax in effect at the time of my death i give devise and bequeath to her cash securities or other_property of my estate undiminished by any estate inheritance succession death or similar taxes having a value equal to the maximum marital_deduction as finally determined in my federal estate_tax pro- ceedings less the aggregate amount of marital deductions if any allowed for such tax purposes by reason of property or interests in property passing or which have passed to my said wife otherwise than pursuant to the provisions of this item provided however the amount of this bequest shall be reduced by the amount if any needed to increase my taxable in his computation for entry of decision submitted to the court after we filed estate of turn- er i respondent calculated the deficiency using turner co ’s net asset value of dollar_figure respondent states that for the rule computation he used the lower amount set forth in the notice_of_deficiency because that amount is to the estate’s benefit these findings_of_fact supplement our findings_of_fact in estate of turner i verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner estate for federal estate_tax purposes to the largest amount that after allowing for the unified_credit against the federal estate_tax and the state_death_tax_credit against such tax will result in the smallest if any federal estate_tax being imposed on my estate the term maximum mar- ital deduction shall not be construed as a direction by me to exercise any election respecting the deduction of estate administration_expenses the determination of the estate_tax_valuation date or any other tax election which may be available under any_tax laws only in such manner as will result in a larger allowable estate_tax_marital_deduction than if the con- trary election had been made my executor shall have the sole discretion to select the assets which shall constitute this bequest in no event how- ever shall there be included in this bequest any asset or the proceeds of any asset which will not qualify for the federal estate_tax marital deduc- tion and this bequest shall be reduced to the extent that it cannot be cre- ated with such qualifying_assets my executor shall value any asset selected by my executor for distribution_in_kind as a part of this bequest at the value of such asset at the date of distribution of such asset respondent disagrees that the will provision allows the estate to claim an increased marital_deduction generally applying sec_2036 in the context of a family limited_partnership raises a twofold problem for the marital_deduction calculation the first problem which is not at issue in this case arises because appraisals of partnership interests use various discounts such as discounts for lack of marketability and lack of control when sec_2036 applies it pulls undiscounted assets that the decedent transferred to the partnership into the gross_estate the estate however claims on the return the marital_deduction using a dis- counted value of the partnership_interest pertaining to those assets to the extent the partnership_interest passes to the surviving_spouse in some cases the internal_revenue_service has taken the position that even when sec_2036 applies the marital_deduction is measured by the value of what actually passes to the surviving_spouse which is a dis- counted partnership_interest and not by the value of the underlying assets 133_tc_340 estate of shurtz v commissioner tcmemo_2010_21 this produces a mismatch between values for the gross_estate inclusion and the marital_deduction cal- culation however this type of mismatch is not present in we faced a problem of a mismatch between the values of assets for the purpose of inclusion in the gross_estate and for the purpose of calculating the marital_deduction in 133_tc_340 and estate of shurtz v commissioner t c memo continued verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports this case respondent allowed an increased marital_deduction that he calculated on the basis of the value of assets trans- ferred in exchange for the partnership interests that clyde sr held at death rather than on the basis of the discounted values of the general and limited_partnership interests that clyde sr owned at death to the extent that they passed to jewell the estate recognizes that and we leave this mis- match problem for another day the second type of problem caused by the application of sec_2036 arises when a decedent transfers a portion of the partnership_interest during his lifetime as a gift to some- one other than the spouse on the estate_tax_return the estate claims a marital_deduction for the partnership_interest that passes to the surviving_spouse but sec_2036 pulls assets underlying the partnership_interest into the gross_estate including assets pertaining to the transferred partner- ship interest although under sec_2036 assets underlying the partnership_interest transferred as a gift are included in the gross_estate neither those assets nor the corresponding partnership_interest passes to the surviving_spouse this type of mismatch is at issue in this case in estate of turner i we concluded that sec_2036 applied to the transfer of assets to the limited_partnership and sec_2036 caused the inclusion of the assets transferred to the partnership in clyde sr ’s gross_estate a portion of those assets includes assets underlying the partnership_interest that clyde sr transferred as a gift because clyde sr no longer owned the limited_partnership_interest at his death our holding that sec_2036 requires the inclusion of the underlying assets in his estate means that the gross_estate includes assets that clyde sr had for example in estate of black v commissioner t c pincite we stated that if the fair_market_value of the stock that the decedent contributed to the partnership rather than the fair_market_value of the decedent’s interest in the partnership was includable in his gross_estate under sec_2036 we had to decide whether the marital_deduction to which mr black’s estate is entitled under sec_2056 should be computed according to the value of the partner- ship interest that actually passed to mrs black or according to the value of the underlying stock apportionable to that interest see also estate of shurtz v commissioner tcmemo_2010_21 however in those cases we held that sec_2036 did not apply because the transfers of assets to the family limited_partnerships met the bona_fide sale exception see estate of black v commissioner t c pincite estate of shurtz v commissioner tcmemo_2010_21 ac- cordingly the issue became moot and the estates computed the marital deductions according to the value of the partnership interests that actually passed to the surviving spouses see es- tate of black v commissioner t c pincite estate of shurtz v commissioner tcmemo_2010_21 verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner already transferred before his death on the marital deduc- tion side however the estate claimed on the return the dis- counted value of the partnership_interest that passed to the surviving_spouse respondent contends that the estate may not claim a marital_deduction for the assets or the partner- ship interest that clyde sr transferred as gifts during his lifetime the estate however contends that under the formula mar- ital deduction clause of the will quoted above see supra pp the estate may recalculate the marital_deduction and claim the marital_deduction for the assets underlying the partnership_interest the estate argues that even if sec_2036 applies the will requires the estate to increase the value of the marital gift in the estate’s view sec_2036 applies a legal fiction for purposes of calculating the gross_estate and for consistency the marital_deduction can also be increased to reflect that fiction the estate argues that it would be inconsistent to conclude that clyde sr retained a right to possess or enjoy assets he contributed to the partnership and at the same time ignore the values of those assets included in the gross_estate under sec_2036 in calculating the marital_deduction respondent disagrees that the code allows the estate to increase the marital_deduction in that manner he deter- mined that t he taxable items are the portion of turner co lp which was gifted as it does not go to the spouse respondent contends that clyde sr no longer owned the assets underlying the transferred partnership_interest or the partnership_interest itself and therefore he could not pass either to jewell respondent contends that although sec_2036 pulls the assets into the estate the assets do not qualify for the marital_deduction we must decide whether the estate may apply the marital_deduction formula provision to increase the amount of the marital_deduction for the in the notice_of_deficiency respondent increased clyde sr ’s taxable_estate by the net asset value of the property transferred to turner co but made a corresponding reduction to the adjusted_taxable_gifts in the opening brief the estate also claims that the marital_deduction would not be reduced by the amount of the federal estate_tax liability because clyde sr ’s will requires that the mar- ital gift be undiminished by the estate_tax the estate did not raise this aspect of the calcula- tions in the motion and we understand the estate either to have abandoned the argument or to have adopted respondent’s suggestion in the reply brief that any dispute on this point be re- solved in the context of the rule computation verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports assets that are part of the gross_estate yet do not actually pass to the surviving_spouse we turn to the relevant code sections generally an estate may deduct from the value of the gross_estate the value of property which passes or has passed_from_the_decedent_to_his_surviving_spouse see sec_2056 sec_20_2056_a_-1 estate_tax regs the value of the interest must be includ- able in the decedent’s gross_estate sec_2056 respondent relies on sec_2056 and interprets it as limiting the deduction to the value of the property actually passing to the surviving_spouse the statutory definition of the term passing is found in sec_2056 and is very broad sec_2056 provides that f or purposes of this section an interest in property shall be considered as passing from the decedent to any per- son if he or she receives it by will intestate_succession dower or elective share right_of_survivorship transfer by the decedent at any time the exercise or in default on nonexer- cise of a power_of_appointment or pursuant to a life insur- ance beneficiary designation see also sec_20_2056_c_-1 estate_tax regs under the regulations a property interest is considered as passing to the surviving_spouse only if it passes to the spouse as beneficial_owner sec_20_2056_c_-2 estate_tax regs emphasis added neither the partnership_interest that clyde sr transferred by gift nor the underlying assets passed or could pass to jewell as a beneficial_owner and under sec_20_2056_c_-2 estate_tax regs such property interests are not considered as passing to the surviving_spouse accordingly under sec_2056 the estate may not deduct from the value of the gross_estate an amount equal to the value of either the transferred partnership_interest or the underlying assets the structure of the applicable regulations see sec_20_2056_c_-1 sec_20_2056_c_-2 and sec_20_2056_c_-3 estate_tax regs supports our conclusion sec_20_2056_c_-1 estate_tax regs contains general rules for determining the person to whom any property interest passed_from_the_decedent sec_20_2056_c_-2 estate_tax regs defines the phrase passed_from_the_decedent_to_his_surviving_spouse as dis- cussed above sec_20_2056_c_-3 estate_tax regs defines the regulations contain a number of exceptions not relevant in this case verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner the phrase passed_from_the_decedent to a person other than his surviving_spouse as any property interest which under the definition of sec_20_2056_c_-1 estate_tax regs is considered as having passed_from_the_decedent and which under the rules of sec_20_2056_c_-2 estate_tax regs is not considered as having passed_from_the_decedent_to_his_surviving_spouse sec_20_2056_c_-3 estate_tax regs also provides that i t is immaterial whether the property interest which passed_from_the_decedent to a person other than his surviving_spouse is included in the decedent’s gross_estate these regulations read as a whole suggest that irrespective of whether property is included in the decedent’s gross_estate property that passed to a person other than a surviving_spouse cannot also be considered as passing to the surviving_spouse because clyde sr transferred the under- lying assets to the partnership and then transferred the por- tions of the limited_partnership_interest as gifts during his lifetime any property interest in either the partnership_interest transferred to persons other than jewell or the assets underlying that interest could not and did not pass to jewell for purposes of sec_2056 therefore the estate may not recalculate the marital_deduction to include the transferred partnership_interest or the underlying assets in reaching our conclusion we also take into account the place of the marital_deduction in the overall structure of the wealth transfer system generally sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 defines the taxable_estate as the value of the gross_estate less applicable deductions the marital_deduction under sec_2056 is one such applicable deduction the policy behind the marital_deduction rule is that property passes untaxed from the first spouse to die to his or her sur- viving spouse but then is included in the estate of the sur- viving spouse 109_tc_290 aff ’d without published opinion 212_f3d_600 11th cir the marital_deduction therefore does not eliminate or reduce the tax on the transfer of marital assets out of the marital unit but permits deferral until the death of or gift by the surviving_spouse as follows from the foregoing allowing a marital_deduction with respect to an asset to the estate of the first spouse to verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports die presupposes that the surviving_spouse if she does not consume the asset would include it in the transfer_tax base subject_to applicable exemptions either when she makes a gift of the property during her lifetime or upon her death cf sec_2033 sec_2511 estate of letts v commissioner t c pincite accordingly if clyde sr ’s estate claims a marital deduc- tion for the partnership_interest clyde sr gave as gifts during his lifetime or the underlying assets the marital_deduction presupposes that jewell would include values of the transferred partnership_interest or the underlying assets in the gift_tax base if she gives them as gifts or her estate would have to include them in her gross_estate upon her death jewell could not consume the assets attributable to the partnership_interest that clyde sr transferred as gifts because she never owned them she also could not transfer it as gifts because the partnership_interest clyde sr trans- ferred as gifts did not pass to her as beneficial_owner see sec_20_2056_c_-2 estate_tax regs lastly jewell would not include the partnership_interest that clyde sr had trans- ferred as gifts during his lifetime or the assets attributable to it in her gross_estate because none of the code provisions would require her to do so the general inclusion section sec_2033 provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through require the inclusion of several narrowly defined classes of assets none of which would apply to the assets we are considering allowing a marital_deduction for the transferred partnership_interest or the assets would allow them to leave the marital unit without a transfer_tax either at the death of the first spouse or upon the transfer by gift or at the death of the second spouse the rationality of the estate and gift_tax regimes regarding the marital_deduction in sec_2056 sec_2044 and sec_2519 sec_2056 provides an exception to the general_rule that a marital_deduction is not allowed for terminable_interest property passing from a illustrated is also after clyde sr ’s death on date jewell authorized the establishment of four separate partnerships one for each of her surviving children and one for trey and rory jewell was a limited_partner and a general_partner in each partnership turner co was dissolved effective date verdate 0ct jun jkt po frm fmt sfmt v files turner sheila estate of turner v commissioner decedent to his or her surviving_spouse see sec_2056 sec_2056 provides an exception to the terminable_interest_rule for qualified_terminable_interest_property qtip it allows a marital_deduction for qtip to the estate of the first spouse to die although the surviving_spouse receives only an income_interest and not the remainder and has no control_over the disposition of the remainder after the death of the surviving_spouse sec_2044 requires that the value of his or her gross_estate include the value of qtip sec_2519 is similar to sec_2044 but it addresses lifetime transfers of qtip by the surviving_spouse but for these sections the qtip remainder never actually owned by the surviving_spouse would not be included in a transfer_tax base by the surviving_spouse or her estate sec_2044 and sec_2519 therefore ensure that tax- ation of the transfer of the qtip remains consistent with the basic policy of the marital_deduction namely that either gift_tax or estate_tax applies subject_to the applicable exemp- tions when the property leaves the marital unit if we were to accept the estate’s position jewell’s estate would not be required to include in the gross_estate the values of assets that jewell did not actually own but with respect to which a marital_deduction was allowed to clyde sr ’s estate there is no code provision similar to sec_2044 and sec_2519 that would require adding such assets into her transfer_tax base the lack of such a provision would allow the assets to leave clyde sr and jewell’s marital unit without being taxed thereby frustrating the purpose and the policy underlying the marital_deduction although the for- mula of clyde sr ’s will directs what assets should pass to the surviving_spouse the assets attributable to the trans- ferred partnership_interest or the partnership_interest itself are not available to fund the marital bequest their disposi- tion to the donees occurred during clyde sr ’s lifetime but is a terminable_interest is an interest passing from a decedent to his or her surviving_spouse that will end on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 the terminable_interest_rule denies a mar- ital deduction if an interest passing to the surviving_spouse is a terminable_interest an interest in such property passes from the decedent to someone other than his or her surviving_spouse for less than full and adequate_consideration and the third person will possess or enjoy the property after the termination or failure of the interest passing to the surviving_spouse id the estate of the surviving_spouse or the surviving_spouse as applicable may recover the applicable transfer_tax from qtip recipients see sec_2207a verdate 0ct jun jkt po frm fmt sfmt v files turner sheila united_states tax_court reports deemed delayed until clyde sr ’s death by our holding that sec_2036 applies because the property in question did not pass to jewell as beneficial_owner we reject the estate’s position and hold that the estate may not rely on the formula of clyde sr ’s will to increase the marital_deduction because we did not address the marital_deduction issue in estate of turner i we supplement estate of turner i con- sistent with the foregoing we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit for the above reasons an appropriate order will be issued f verdate 0ct jun jkt po frm fmt sfmt v files turner sheila
